Citation Nr: 1016276	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Evaluation of Peyronie's disease, post operative, 
currently evaluated as noncompensably disabling.

2.  Evaluation of status post right inguinal hernia repair, 
currently evaluated as noncompensably disabling.

3.  Evaluation of left varicocele, currently evaluated as 
noncompensably disabling. 

4.  Evaluation of migraine headaches, currently evaluated as 
noncompensably disabling.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Entitlement to service connection for lower abdominal 
pain.

7.  Entitlement to service connection for back pain.

8.  Entitlement to service connection for skin irritation.
REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1999 to 
November 2007.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2008 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2010, the appellant failed to report without good 
cause for his scheduled hearing before a Veteran's Law Judge 
(VLJ).  There has been no request for a rescheduled hearing 
or an explanation of his failure to show for the hearing.

The issues of evaluation of left varicocele and service 
connection for low back pain and skin irritation are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant has Peyronie's disease with deformity of 
the penis and erectile dysfunction-difficulty obtaining and 
maintaining erection; loss of erectile power is not shown.

2.  Status post right inguinal herniorrhaphy is currently 
manifested by subjective complaint of pain but no true hernia 
protrusion, a negative examination for hernia on the right 
side, and no objective indicia of pain associated prior right 
hernia or repair; surgical scar is not tender or painful, 
deep or unstable, or 144 square inches or greater in area, 
and produces no limitation of function.

3.  The appellant has migraine headaches occurring from 2 to 
4 times a month, that are mostly prostrating, and last 30 
minutes with visual symptoms of "white out" and vision 
loss.

4.  Erectile dysfunction is a manifested by difficulty 
obtaining and maintaining an erection, and this symptom is 
rated as part of service-connected Peyronie's disease; there 
is no evidence of erectile dysfunction apart from that 
associated with service-connected Peyronie's disease.

5.  Abdominal pain attributable to disease or injury that 
occurred in service is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
Peyronie's disease with deformity and erectile dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, § 4.115b, Diagnostic Code 7522 
(2009).

2.  The criteria for an initial compensable rating status 
post right inguinal hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5103A , 5107(West 2002); 38 C.F.R. Part 
4, § 4.114, Diagnostic Code 7338 (2009).

3.  The criteria for an initial 30 percent rating for 
migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.124a, Code 
8100 (2009).

4.  Erectile dysfunction, other than that associated with and 
rated for service-connected Peyronie's disease, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Abdominal pain due to disease or injury was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability), Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice 
should be provided at the time that VA receives a completed 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
March 2008 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Additionally, 
notice of the disability rating and effective date elements 
was provided at that time.

In October 2008, the RO again advised the appellant of how VA 
determines the disability rating and provided him with the 
diagnostic criteria for Peyronie's disease (Diagnostic Code 
7522-7599), right inguinal hernia repair (Diagnostic Code 
7338), migraine headaches (Diagnostic Code 8100), and left 
varicocele (Diagnostic Code 7529).  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37, 46 (2008).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear 
for a hearing.  He failed to report for a scheduled hearing 
before a member of the Board.  Additionally, VA afforded the 
appellant examinations.  The Board notes that the recent VA 
examination of May 2009 is adequate as it reflects a 
pertinent medical history, review of the documented medical 
history, clinical findings, and diagnoses.  Also, VA obtained 
a medical opinion on the claim for abdominal pain aggravated 
by service-connected inguinal herniorrhaphy.  This opinion is 
adequate because it is supported by a medical rationale that 
references the nature of the appellant's complaint, his 
hernia surgery, and abdominal complaints in a medical 
framework based on medical skill and knowledge.  The adequacy 
of VA examinations and the opinion has not been challenged by 
either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).
I.  Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

A.  Peyronie's Disease

The RO granted service connection for Peyronie's disease and 
left varicocele in a July 2008 rating decision, effective 
from November 22, 2007-the day following separation from 
active duty.

Service treatment records show that the appellant underwent 
surgery to correct curvature of the penis associated with 
Peyronie's disease on two occasions.  Improvement was 
reported.  These records further show the presence of left 
varicocele.

Report of VA examination dated March 2008 reflects no 
complaints or abnormal findings associated with Peyronie's 
disease.  By history there was testicular pain and erectile 
dysfunction.  It was noted that both testicles were becoming 
smaller.  Clinical findings show normal penis and small 
testes (1/2 original size).

VA treatment records reflect, in September 2008, a history of 
surgical correction of penis curvature.  The appellant 
complained of trouble getting and maintaining an erection.  
He reported taking over-the-counter erection medicine.  He 
now complains of pain in his testes with ejaculation and pain 
radiating into his lower abdomen and back.  Examination 
showed testicles down bilaterally; they felt small.  A small 
scar around corona of phallus was found.  The assessment 
included Peyronie's disease and bilateral hernia repairs.  A 
urological consultation was obtained in October 2008.  The 
problems were cited as history of Peyronie's disease and 
erectile dysfunction.  The appellant reported difficulty 
maintaining erection, but no pain with erection, and 
shrinking testicles.  He further reported pain with 
ejaculation and radiating discomfort to his lower abdomen and 
back.  He was noted as "able to have successful 
intercourse" and to use Yohimbine.  Lab tests showed normal 
testosterone.  Clinical findings were positive for a small 
Peyronie's plaque or scarring on the right left mid shaft of 
the penis.  The right side was described as relatively clear 
without a true plaque at this time.  The assessment was 
history of Peyronie's disease with suture placement, 
resulting in complications and subsequent removal; and 
failure to maintain erection without the use of Yohimbine and 
delayed discomfort with ejaculation.  The examiner commented 
that "Discomfort may be due to some form of obstruction or 
infection, versus inflammation" and that this was a 
complicated case.  The plan of treatment included a course of 
Cipro for 30 days, vitamin E, Yohimbine as needed, and 
Ibuprofen for anti-inflammatory effect.

On VA examinations in November 2008, the appellant reported 
that he took Yohimbe (herbal supplement) to obtain and 
maintain an erection for longer.  He appellant further 
reported that he may lose his erection if he is to have sex 
for a prolonged time (30 to 45 minutes).  The appellant 
complained of testicular and penile shaft pain from 
Peyronie's disease, a curvature to the penis in both the 
flaccid and erect state despite surgery, and testicular 
atrophy.  The appellant indicated that he was unable to get 
an erection without Yohimbine pills and that he experienced 
intense pain after ejaculation.  The appellant declined 
examination.

VA treatment note dated December 2008 reflects complaint of 
erection dysfunction.  The appellant stated that Yohimbine 
has been ineffective and that he would like to try something 
different.  Testosterone levels were noted to have been 
normal.  Clinical findings were positive for what appeared to 
be Peyronie's plaque on the base of the penis on the left 
side, and maybe old scarring as well.  No other abnormalities 
were noted.  The assessment was erectile dysfunction and 
Peyronie's disease.  The treatment plan included a very low 
dose of Levitra for erectile dysfunction.

A January 2009 VA treatment note reflects, by history, that 
Levitra did not help with the appellant's erections.

Report of VA examination dated May 2009 reflects, by history, 
erectile dysfunction, abnormal ejaculation, and urinary 
voiding every 2 to 3 hours.  The appellant reported bilateral 
inguinal and bilateral posterior flank pain after 
ejaculation.  He also reported that he was able to have 
vaginal penetration with Yohimbine taken before intercourse.  
Left varicocele was noted as present.  Physical examination 
revealed no abdominal or flank pain, normal bladder exam, 
normal urethra exam, and normal perineal sensation.  The 
penis was described as normal.  The testicles were described 
as soft and tender, measuring 2/3 of normal testicle size.  
Tender, enlarged varicocele was found on the left.  The 
epididymis/spermatic cord/scrotum was tender.  Seminal 
vesicles were normal.  Diagnoses included Peyronie's disease 
and left varicocele.

A June 2009 VA treatment note shows continued complaints of 
difficulty maintaining erections.  The appellant reported 
that they will not remain firm enough even with use of 
Levitra (up to 5 mg).  The treatment plan included increasing 
his dosage of Levitra, and to return to the clinic in 3 
months for consideration of possible surgical remedy with 
urology.

In a July 2009 statement, the appellant reported that he is 
unable to have an erection without the use of a 
"supplemental inhibitor."  He reported diminished ability 
to obtain a natural erection in the past year.  He stated 
that unable to maintain an erection-and does, therefore, not 
ejaculate.  The appellant argued that his inability to 
maintain an erection meets the schedular criteria for a 
compensable evaluation for Peyronie's disease.  The appellant 
further argued that a compensable evaluation for left 
varicocele is warranted due to the significant shrinking of 
his testicles and diminished sex drive.

Analysis

Peyronie's disease is currently rated as noncompensably 
disabling under Diagnostic Code 7522.  38 C.F.R. § 4.115b.  
Where there is deformity of the penis with loss of erectile 
power, Diagnostic Code 7522 provides a 20 percent disability 
rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

Peyronie's disease, by definition, involves a curvature of 
the penis.  Such abnormality is consistent with deformity.  
The schedule does not address the severity or etiology of the 
deformity.  Therefore, deformity of the penis is established 
here.

However, the record does not establish loss of erectile 
power.  The appellant reported in September 2008 trouble 
getting and maintaining an erection.  He reported in October 
2008 difficulty with maintaining an erection, but successful 
intercourse.  He indicated in November 2008 that he could 
achieve an erection with use of Yohimbine.  He reported 
erectile dysfunction in December 2008 and was prescribed 
Levitra.  In May 2009, the appellant stated that he could 
obtain an erection and have intercourse with Yohimbine.  In 
June 2009, the appellant indicated that he had difficulty 
maintaining an erection even with use of Levitra.  Finally, 
in July 2009, the appellant reported erections with 
"supplemental inhibitors."  Loss of erectile power is not 
shown because the appellant has reported that he is able to 
achieve an erection.

Notably the rating schedule does not distinguish between 
natural erections and those obtained though mechanical or 
medicinal aides.  In this case, the appellant concedes that 
he can achieve an erection and, therefore, he does not have 
"loss of erectile power."

The Board acknowledges the appellant's report of difficulty 
maintaining erection, his inability to obtain an erection 
without an aide, and his recent problem with loss of erection 
prior to an ejaculation.  However, the rating schedule 
addresses only a single function-that is the ability to 
become erect.  As it does not address the means by which 
erection is achieved, the duration an erection lasts, or the 
capability to ejaculate, the Board finds that these factors 
lay outside the rating considerations for Diagnostic Code 
7522.  Therefore, the two-pronged criteria for increase have 
not been met and the claim is denied.  There is no basis for 
staged ratings as the disability has not changed during the 
appeal period.  Absent a relative balance of the evidence, 
the evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The Board notes that the appellant is post-operative status.  
However, there is no lay or medical evidence that the scar is 
painful or large.  As such, a separate evaluation is not 
warranted.

B.  Right Inguinal Hernia Repair

Diagnostic Code 7338 provides ratings for inguinal hernia.  
Small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably (0 percent) disabling.  
Inguinal hernia that is not operated, but is remediable, is 
rated noncompensably (0 percent) disabling.  Postoperative 
recurrent inguinal hernia, readily reducible, well supported 
by truss or belt, is rated 10 percent disabling.  Small 
inguinal hernia, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, is rated 30 percent disabling.  38 C.F.R. § 4.114.

In a July 2008 rating decision, the RO granted service 
connection for inguinal hernia, status post repair, with a 
noncompensable evaluation, effective November 22, 2007-the 
day following separation from active duty.

Service treatment records show that a right herniorrhaphy was 
performed in March 2000.

Report of VA examination dated March 2008 showed no current 
hernia.  Small testicles were noted on genitourinary review.

In an August 2008 statement, the appellant reported abdominal 
pain radiating to his back due to hernia repair.

VA treatment note dated September 2008 shows that the 
testicles were down bilaterally but feel small.  VA treatment 
records are silent for recurrence of right hernia.

Report of VA examination dated November 2008 reflects history 
of right hernia repair in 2000.  He complained of abdominal 
pain after ejaculation and erectile dysfunction.  The 
appellant declined exam as he had no current complaints-he 
denied bulges.

Report of VA examination dated May 2009 reflects history of 
right inguinal hernia repair in March 2000.  He reported that 
he now had abdominal pain after ejaculation.  The appellant 
denied swelling in inguinal area, irritable bowel, fevers, 
pain on urination, prostate issues, incarcerations involving 
the right hernia, poor healing, extensive scar tissue, and 
adhesions.  The appellant reported that he has pain in the 
bilateral inguinal regions.  Clinical findings show no hernia 
present.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against a compensable 
evaluation for status post right inguinal hernia repair.  The 
appellant reports bilateral inguinal area pain.  There is no 
indication that subjective pain of both sides is related to 
right inguinal hernia repair.  The record shows that right 
inguinal hernia repair of 2000 is without evidence of 
recurrence, and without demonstrable residual impact on 
functional ability and without demonstrable sequelae.  The 
matter of service connection for abdominal pain is addressed 
below.

Accordingly, the claim for a compensable initial evaluation 
for right inguinal hernia repair is denied.  There is no 
basis for staged ratings as the disability has not changed 
during the appeal period.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board has further considered whether a separate 
disability rating is warranted based on his surgical scar for 
right inguinal hernia repair.  However, the Board finds that 
a separate evaluation is not warranted.  There are various 
Diagnostic Codes addressing scars in the Schedule.  
Diagnostic Code 7801 provides a 10 percent rating for a deep 
scar (or one that causes limitation of motion) when it 
involves an area or areas exceeding 6 square inches(sq. in.) 
or 39 square centimeters (sq. cm.); a  20 percent disability 
rating is warranted for when it involves an area or areas 
exceeding 12 sq. in. (77 sq.cm.); a 30 percent disability 
rating is warranted when it involves an area or areas 
exceeding 72 sq. in. (465 sq.cm.); and a 40 percent rating is 
warranted when it involves an area or areas exceeding 144 sq. 
in. (929 sq. cm.).  38 C.F.R. § 4.118.  Diagnostic Code 7802 
provides a 10 percent rating for a scar (not on the head, 
face, or neck) that is superficial and does not cause 
limitation of motion if the scar has an area of 144 sq. in. 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118.  Diagnostic 
Code 7803 provides a 10 percent rating for a superficial, 
unstable scar (one where there is frequent loss of covering 
of skin over the scar).  38 C.F.R. § 4.118.  Diagnostic Code 
7804 provides a 10 percent rating a superficial scar (not 
associated with underlying soft tissue damage), that is 
painful on examination.

In this case, the appellant has not claimed any functional or 
other impairment resulting from the surgical scars of the 
right hernia repair.  The record shows an 8 x 1 cm. and 
slightly hypopigmented inguinal area scar on October 2001 VA 
predischarge examination.  The scar was nontender and not 
raised or depressed, measuring less than an area 6 square 
inches.  There was no evidence of functional limitation, 
instability, inflexibility, ulceration, drainage, discharge, 
adherence, tissue loss, keloid formation, skin breakdown, or 
abnormal texture.

Having reviewed the evidence, the Board finds that a separate 
compensable rating based on scar is not warranted.  The 
surgical scar is not tender or painful, deep or unstable, or 
144 sq. in. or greater in area, and produces no limitation of 
function.  Again, there is no doubt to resolve.  Gilbert, 
supra.

C.  Migraine Headache

The appellant contends that service-connected migraine 
headaches are more disabling than currently evaluated.  His 
migraine headaches are rated as noncompensably disabling 
under Diagnostic Code 8100.  A 50 percent rating is warranted 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability; a 30 
percent rating is warranted for characteristic prostrating 
attacks occurring on an average once a month over last 
several months; a 10 percent rating is warranted for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; and with less frequent attacks, 
a noncompensable-zero percent-rating is warranted.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.

Service treatment records show that the appellant had stress 
headaches and stress induced migraine headaches with aura.

Report of VA examination dated March 2008 is silent for 
headache complaints.  The appellant reported that he was 
unemployed since service separation in November 2007 and that 
he was about to start volunteering in Central America the 
following month.

In an August 2008 statement, the appellant reported severe 
headaches occurring 3 to 4 times a month.  He stated that 
these are to the point of "white out" and he cannot 
function when these headaches occur.

An initial evaluation for VA treatment dated September 2008 
reflects history of headaches since 2002.  Headaches occur 4 
times a month, with visual symptoms described as things going 
white and loss of vision.  These episodes last 30 minutes.

During VA mental health treatment in September 2008, the 
appellant reported past medical history and current medical 
problems.  This examination report is silent for complaints 
or findings relative to headaches.  The appellant stated that 
he planned on starting college in the coming few months.

Report of psychiatric examination dated November 2008 
reflects that the appellant worked in construction.  He 
reported extensive travel to multiple countries in Central 
America after service discharge.  There were no headache 
complaints or findings.

Report of VA examination date May 2009 reflects decreased 
headache frequency.  The appellant stated that he has 
headaches 2 times a months for the past 3 to 4 months, and he 
had weekly headaches prior to this time.  Headache is 
associated with "white out for 30 minutes" and then vision 
and headache resolves.  Headaches last 30 minutes and the 
appellant reported that "he cannot do anything for them."  
He denied taking medication.  The severity of the headaches 
was described as "most are prostrating" and the duration 
was described as "minutes."

Having reviewed the evidence, the Board finds that the 
appellant meets the criteria for a 30 percent rating for 
migraine headaches.  The evidence shows migraine headaches 
with visual symptoms occurring 4 times a months and lasting 
30 minutes prior to February 2009.  And more recently, the 
evidence shows headaches with visual symptoms occurring 2 
times a month and lasting 30 minutes.  The examiner on VA 
examination in May 2009 indicated that most of the 
appellant's migraine headaches were prostrating.  A 30 
percent evaluation requires migraine with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  Given the frequency and nature of 
the appellant's migraine headaches as described in the 
record, the criteria for a 30 percent initial disability 
rating are met.  The Board notes that the appellant is 
competent to report the onset of headaches, frequency, 
duration, and severity as these are all matters within his 
personal knowledge, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App 465, 470 (1995).  Furthermore, the 
appellant is credible.

However, the Board finds that the criteria for a rating 
greater than 30 percent are not met.  The record shows no 
indication that there are very prolonged attacks of migraine 
headache productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The appellant has 
consistently reported that his headaches resolve in 30 
minutes.  The record shows that the appellant travelled 
extensively following discharged and worked in construction.  
The appellant has denied both medical intervention and 
medication for migraine headaches, and he has not reported 
lost time from work due to migraine headaches.

The Board acknowledges that VA regulations do not define the 
meaning of "productive of severe economic inadaptability."  
Pierce v. Principi, 18 Vet. App. 440 (2004) (requiring the 
Board to explain how the migraine rating criteria was applied 
to the veteran's vascular headaches).  However, the Court has 
indicated that, while there need not be a showing of 
unemployability (Pierce, supra at 445), at a minimum, there 
should be an indication that the headaches interfere with the 
ability to earn money from work.  Here, there is no such 
evidence in the record.  As such, the criteria for a 50 
percent rating are not met.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert supra.
The Board has considered staged rating, but finds that 
criteria for the assignment of a uniform disability rating 
are met.  There is no basis for staged ratings in this 
matter.

II.  Extraschedular Consideration

In the Board's adjudication of the increased ratings claims, 
consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised.  In this case, the 
appellant has not alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  Furthermore, 
the evidence does not establish that the appellant has 
experienced hospitalizations or other severe or unusual 
impairment due to the service-connected disabilities being 
adjudicated herein.  In short, the rating criteria for these 
disabilities contemplate not only his symptoms but the 
severity of his disabilities.  The Board does not find that 
the schedular criteria have been inadequate for rating the 
manifestations of his service-connected disabilities.  See 38 
U.S.C.A. § 1155  (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration for these 
disabilities is not warranted.

III.  Service Connection

Initially, the Board notes the appellant does not assert that 
his claimed problems are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury. Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service- connected disease 
or injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice- 
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by 
the earliest medical evidence created at 
any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule 
for Rating Disabilities (38 CFR part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

Erectile Dysfunction Other Than That Associated with 
Peyronie's Disease

The record reflects erectile dysfunction manifested by a 
difficulty obtaining and maintaining an erection.  The 
appellant is currently rated for this symptomatology as part 
of service-connected Peyronie's disease.  The record contains 
no indication that the appellant has erectile dysfunction 
other than that associated with service-connected Peyronie's 
disease.

The Board notes that a veteran may not be compensated twice 
for the same symptomatology.  See Brady, supra; 38 C.F.R. 
§ 4.14.

Therefore, the claim is denied.



Abdominal Pain

The appellant seeks service-connection for abdominal pain.  
On his February 2008 VA compensation claim, he reported lower 
abdominal since October 18, 2002, and treatment in service 
while stationed in Naples, Italy.

Service treatment records dated 2002 and 2007 show complaint 
of lower abdominal pain.  VA predischarge examination dated 
October 2004 reflects complaints of bilateral feet condition, 
lumbar spine strain, Peyronie's disease, and residuals of 
right inguinal hernia.  By history, the appellant reported 
that he had lower abdominal pain, minor, as a residual of 
right inguinal hernia repair.  He denied functional 
impairment.  Examination showed normal posture and gait.  The 
abdomen was soft and nontender without masses or 
organomegaly.  Diagnoses included status post inguinal hernia 
repair with residual scar-but a chronic abdominal disorder 
manifested by as a residual was not assessed.  Service 
treatment record dated June 2007 reflects that left lower 
quadrant pain had resolved.  No abnormal findings were found.  
Examination in September 2007 reflect a problem list to 
include abdominal pain in the left lower belly.  The 
appellant was seen because he was about to separate from 
service and travel through South America for volunteer work.  
Report of Separation examination dated October 2007 reflects 
normal abdomen.  The assessment was normal routine history 
and physical along with Peyronie's disease and tinnitus.  He 
denied medical/health/environmental concerns or issues.

In August 2008, the appellant reported that he believed his 
lower abdominal pain is directly related to his right 
inguinal hernia repair.

VA treatment records dated 2008 associated reflect complaints 
of abdominal pain after ejaculation.  The appellant 
associates this pain with right inguinal hernia repair in 
service.

A December 2008 VA medical opinion reflects that the 
appellant's abdominal pain (i.e. pain after ejaculation) is 
less likely than not aggravated the service connected right 
inguinal herniorrhaphy.  It was noted there is no medical 
literature noting that hernia repair can cause pain after 
ejaculation.  The rationale was that the appellant's flank 
pain is bilateral rather than limited to the right side-the 
side of his herniorrhaphy; there are no intestinal 
complications from the right herniorrhaphy to include 
adhesions, incarcerations, fevers, or digestive issues; the 
location of the herniorrhaphy is not proximate to the 
location of the vas deferens-where semen is produced; and VA 
urology in October 2008 indicated that his discomfort with 
ejaculation may be due to some form of obstruction or 
infection versus inflammation in the urinary system.

Analysis

The issue here is not the existence of disability.  The Board 
fully accepts that pain is a disability.  However, this 
matter involves the presence of disease or injury.  For 
veterans, basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words:  "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. . . ." 38 U.S.C.A. § 1110, 1131.  Thus, 
in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The Board has considered that the appellant is competent to 
report pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, 
in this regard, the Board notes that the appellant has not 
identified or produced any evidence, medical or otherwise, 
that would tend to show current disease or injury to account 
for his current complaints.  The medical evidence reflects no 
underlying pathology for the appellant's complaints of lower 
abdominal pain.  While the appellant believes that this is 
related to right inguinal hernia repair, the record shows 
that his pain is not limited to the right side and VA hernia 
examinations in March 2008 and May 2009 do not show abdominal 
pain as a residual of right herniorrhaphy.  Additionally, a 
VA medical opinion dated December 2008 reflects that it is 
less likely than not that the appellant's abdominal pain 
after ejaculation is aggravated by right inguinal 
herniorrhaphy as suggested by the appellant.

Absent competent evidence that lower abdominal has resulted 
from a disease or injury that occurred in service, the claim 
must be denied.  The Board notes that whether the appellant's 
lower abdominal pain is etiologically related to a disease or 
injury that occurred in service is a complex medical question 
that is beyond the realm of a layman's competence.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

Accordingly, the claim is denied.  There is no doubt to 
resolve.  Gilbert, supra.


ORDER

A compensable evaluation for Peyronie's disease, post 
operative, is denied.

A compensable evaluation of status post right inguinal hernia 
repair is denied.

A 30 percent evaluation, and no more, for migraine headaches 
is granted subject to the laws and regulations governing the 
award of benefits.

Service connection for erectile dysfunction is denied.

Service connection for lower abdominal pain is denied.




REMAND

Left Varicocele

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position."  Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)). The appellant has been 
rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7529 
(Benign neoplasm of the genitourinary system), which states 
that the rating should be based on voiding dysfunction or 
renal dysfunction, whichever is predominant.  The Board notes 
that, where the diagnosed condition does not match any of the 
Diagnostic Codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2008).

The Board observes that there is no Diagnostic Code 
specifically addressing varicocele.  However, Diagnostic Code 
7523 (Testis, atrophy complete) addresses the condition of 
the testicles, which is precisely related to the 
symptomatology described by the appellant.  Under Diagnostic 
Code 7523, complete atrophy of one testicle warrants a 
noncompensable rating.  Complete atrophy of both testicles 
warrants a 20 percent rating, with consideration for special 
monthly compensation. 38 C.F.R. § 4.115(b).

In this case, the record shows complaint of occasional 
testicular pain, shrinking testicles, and complaints of 
frequent urinary voiding (every 2 to 3 hours during the day).  
The VA examinations of record do not identify the 
manifestations of left varicocele, to include whether 
testicular shrinkage is related to this disorder, whether 
there is voiding dysfunction related to this disorder, and 
whether there is renal dysfunction related to this disorder.

Accordingly, remand for a VA examination and opinion is 
necessary before the Board may address the claim for an 
increase initial evaluation for left varicocele.

Back Pain

The appellant seeks service-connection for back pain.  On his 
February 2008 VA compensation claim, he reported "aggravated 
back pain" since September 20, 1999, and treatment in 
service.

Service treatment records show complaint of back pain in 
September 1999 unrelated to injury.  Again, the appellant 
complained of back pain in November 2000 unrelated to trauma.  
He was initially assessed with lumbar strain.  On subsequent 
treatment in November 2000, the assessment was mechanical low 
back pain.

VA predischarge examination dated October 2004 reflects 
complaints lumbar spine strain.  By history, he sustained 
lumbar strain 5 years earlier and he has had intermittent low 
back pain since that time-described as occurring 3 times a 
week for 4 hours at a time, moving outward from the central 
spine area.  The pain is reported as "aching and burning," 
rated 6 on a scale from 1 to 10 which occurs spontaneously 
and goes away by itself.  The appellant denied 
incapacitation, functional impairment, and lost work time.  
Examination showed normal posture and gait.  There was no 
evidence of radiating pain on movement, muscle spasm, 
tenderness, or abnormal straight leg raises.  Range of motion 
was normal (flexion 90 degrees, extension 30 degrees, 
bilateral flexion 30 degrees, and bilateral rotation 30 
degrees.  There was no additional limitation based on pain, 
fatigue, weakness, lack of endurance, or incoordination.  
There was no ankylosis or intervertebral disc syndrome.  
Neurological examination showed normal motor and sensory 
function of the lower extremities.  X-ray of the lumbar spine 
showed no degenerative process or arthritis.  The diagnoses 
included lumbar spine strain.

Report of separation examination dated October 2007 reflects 
normal back.

In view of the appellant's credible complaint of back pain 
during and since service, coupled with the in-service 
diagnoses for lumbar spine strain and mechanical low back 
pain, a VA examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the Veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the Veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

Skin Irritation

The appellant seeks service-connection for skin irritation.  
On his February 2008 VA compensation claim, he reported skin 
irritations since July 2, 2001, and treatment in service.

VA predischarge examination dated October 2004 reflects no 
skin complaints.  Clinical findings reflect normal skin, 
except for surgical scar for right inguinal hernia repair.  
However, treatment records dated June 2006, September 2006, 
October 2006, and January 2007 reflect complaints of skin 
rash diagnosed as dermatomycosis tinea versicolor.  A chronic 
care flow sheet reflects chronic illnesses to include tinea 
versicolor, date of onset June 2006.  Treatment record dated 
June 2007 reflects a problem list to include dermatomycosis 
tinea versicolor.  An assessment showed heat rash.  
Examination for service separation in September 2007 reflects 
a problem list to include heat rash.  Report of separation 
examination dated October 2007 reflects normal skin.  The 
assessment was normal routine history.  Report of medical 
history reflects skin rash/irritation; the examiner commented 
history of skin rashes.

In view of the in-service findings for skin problems and the 
post service report of skin problems beginning in service, 
the Board believes that a VA examination is necessary to 
ascertain whether the appellant has a chronic skin disorder 
related to service.  See McLendon, supra; see also Duenas, 
supra.
Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA examination to ascertain the 
manifestations of service-connected left 
varicocele.  The examiner should identify 
symptomatology associated with left 
varicocele and address the following:
(a) whether the appellant's has atrophy 
of one or both testicles related to 
left varicocele;
(b) whether the appellant has voiding 
dysfunction related to left varicocele; 
and
(c) whether the appellant has renal 
dysfunction related to left varicocele.
The claims folder should be made available 
for review.
All opinions must be supported by a 
medical rationale.

2.  The appellant should be scheduled for 
a VA examination to identify all abnormal 
low back pathology and ascertain whether 
any current back disorder is related to 
service, including the diagnosis for 
lumbar spine strain and mechanical low 
back pain.  The examiner should indicate 
whether any currently found back disorder 
is likely, as likely as not, or not likely 
related to service.  The examiner should 
further indicate whether any service-
connected disorder (Peyronie's disease, 
status post right inguinal hernia repair, 
migraine, or left varicocele) aggravates 
any currently found low back disorder.  
The claims folder should be made available 
for review.  All opinions must be 
supported by a medical rationale.

3.  The appellant should be scheduled for a 
VA examination to ascertain whether the 
appellant has a chronic skin disorder 
related to service.  The examiner should 
indicate whether any currently found skin 
disorder is likely, as likely as not, or 
not likely related to service-to include 
skin diagnoses shown in service.  The 
claims folder should be made available for 
review.  All opinions must be supported by 
a medical rationale.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


